Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reason for Allowance
 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Randall (WO 2015/188175) and Johnston et al. (US 2013/0056672).  The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 1, a first build direction, the metallic layer having a magnetic anisotropy aligned in a first direction parallel to the first build direction; varying the build parameters to form a subsequent metallic layer of the article using additive manufacturing in a second build direction, the subsequent metallic layer having the magnetic anisotropy aligned in a second direction different from the first direction, the second direction being parallel to the second build direction; and repeating the forming of subsequent metallic layers of the article and the variation of the build parameters to form at least a portion of the article, each subsequent metallic layer having the magnetic anisotropy aligned in a different direction than a previous metallic layer.

 	The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 25, the metallic layer having a magnetic anisotropy aligned in a first direction that is a radial inward direction; forming a subsequent metallic layer of the article using additive manufacturing, the subsequent metallic layer having the magnetic anisotropy aligned in a same direction as the first direction; and repeating the forming of subsequent metallic layers of the article to form at least a portion of the article, each subsequent metallic layer having the magnetic anisotropy aligned in a same direction as the first direction.



Examiner’s Comment
 	(1) With respect to 35 USC 112, 35 USC 102 and 35 USC 103, applicant pointed to the embodiment fig.3A-B shows the angular difference between 1st and 2nd direction of anisotropy between the first layer and the second layer. The build platform 14 rotates in order to change the anisotropy direction.  Examiner agreed that Randall fails to disclose second direction being parallel to the second build direction. Thus, there is support for claim 1 and the rejections have been withdrawn. 
 	(2) The closest prior art was Randall. Fig.17B of Randall shows at least two layers (i.e., items E and F) of block having orientated alumina platelets aligned in a first direction in a first layer and a second direction in a second layer. the However, Randall does not teach or suggest that the subsequent metallic layer having the magnetic anisotropy aligned in a second direction different from the first direction, the second direction being parallel to the second build direction because nothing in this reference shows the second build direction different from the first build direction (as suggest by the above claim limitation, i.e., a first direction parallel to the first build direction and the 


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JIMMY CHOU/Primary Examiner, Art Unit 3761